UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
MICHAEL PEOPLES,

                          Petitioner,
        -against-                                             MEMORANDUM & ORDER
                                                                 15-CV-7274 (PKC)
D. MARTUSCELLO, SUPERINTENDENT,
RIVERVIEW CORRECTIONAL FACILITY,

                           Respondent.
---------------------------------------------------------X
PAMELA K. CHEN, United States District Judge:

        Petitioner Michael Peoples, appearing pro se, petitions this Court for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (“Section 2254”), challenging his conviction and sentence

entered on February 14, 2013 in the Supreme Court of the State of New York, Queens County.

For the reasons set forth below, the petition is denied in its entirety.

                                              BACKGROUND

I.      Facts1

        On April 16, 2012, Karen Eisenstadt, a 69-year-old retired blind woman, went to a Rite

Aid store on 75th Avenue in Queens to buy milk and eggs. (8/27/12 Tr. 255-56, Eisenstadt.) She

walked to Rite Aid from her apartment, which was approximately two blocks away, with her guide

dog Midnight. (Id. at 256-57.) She paid for the milk and eggs with a Discover credit card that she

kept in a cigarette case, along with her Chase credit card, ATM card, identification card,

Metrocard, and signature guide, a device that allows blind people to create a straight line for their

signature. (Id. at 257, 262-265.) After Eisenstadt left Rite Aid, she put her cigarette case in her



        1
        Because Petitioner was convicted, the Court construes the facts in the light most favorable
to Respondent. Jackson v. Virginia, 443 U.S. 307, 319 (1979).
skirt pocket and returned to the 75th Avenue subway station, walking through a tunnel to pass under

Queens Boulevard. (Id. at 257-258).

       Petitioner, along with Latisha Richardson and a man named “Kenny,” were walking around

Queens Boulevard, looking for opportunities to pick-pocket people, when they saw Eisenstadt

enter the subway. (8/27/12 Tr. 324-327, 329-330, Richardson.) Petitioner followed Eisenstadt

down the subway stairs. (Id. at 330.) Eisenstadt testified that while she was walking down the

stairs, she felt a “little touch” on her right side, even though Midnight was walking on her left side.

(8/27/12 Tr. 258-59, 267, Eisenstadt.) She then realized that her card case was missing from her

skirt pocket. When she could not locate the card case on the stairs, she exited the subway and ran

into a neighbor, who flagged down a police car at her request. (Id. at 259, 268-271.) Eisenstadt

told the police that her card case had been stolen, and accompanied a police officer back to Rite

Aid to make sure she had not dropped it there. (Id. at 259, 260, 272.)

       When Petitioner reunited with Richardson and Kenny, he produced a wallet that contained

different credit cards. Petitioner gave one credit card to Richardson and one to Kenny. (8/27/12

Tr. 331-33, 329-330, Richardson.) Richardson went to a Walgreens store and bought two Boost

Mobile cards and two T-Mobile cards with the credit card Petitioner had given her. (Id. at 332-

335, 351, 352, 366.) Richardson gave Petitioner the T-Mobile cards, used one of the Boost Mobile

cards for her own phone, and sold the other one. (Id. at 344.)

       New York City Police Department (“NYPD”) Detective David Sanchez was assigned to

investigate the theft of Eisenstadt’s property. (8/27/12 Tr. 385-86, 419-21, Sanchez.) He obtained

surveillance video from the Rite Aid, an Optimum Grocery Store on 75th Avenue and Queens

Boulevard, and a Walgreens store on Queens Boulevard. (Id. at 388.) Petitioner was visible in all

three videos. In the Optimum surveillance video, Petitioner was seen attempting, without success,



                                                  2
to pick the pocket of a man wearing a pink shirt.2 (Id. at 393-94, 398-99.) Sales records from the

Walgreens confirmed that Eisenstadt’s credit cards were used that evening, even though Eisenstadt

did not patronize the Walgreens. (8/27/12 Tr. 381-83, Coribello.) Detective Sanchez arrested

Petitioner on April 24, 2012. (8/27/12 Tr. 400, Sanchez.)

       Petitioner waived his Miranda rights and told Detective Sanchez that Kenny had gone into

the subway and come out with a wallet, claiming that the woman had dropped it. (Id. at 407.)

Petitioner claimed that Kenny handed the wallet to Petitioner, who tried to find the owner. (Id.)

When Petitioner could not locate her, Kenny looked through the wallet, took the credit cards, and

disappeared. Petitioner saw Kenny and Richardson in a store afterward with bags of cigarettes

and razors; he said he did not see them again after that. Petitioner stated further that he did not

know that the woman was blind and did not intend to follow or harm her. (Id. at 408.) Petitioner

dictated his statement to Sanchez, who transcribed it; Petitioner signed the completed statement.

(Id. at 400-01, 415-416.)

II.    Trial

       On January 3, 2013, Petitioner proceeded to a jury trial in Queens County Supreme Court

on multiple charges relating to the April 16, 2012 theft of Eisenstadt’s property. Near the

conclusion of trial, the presiding judge, Justice Robert C. Kohm, conducted a charge conference

at which the attorneys, but not Petitioner, were present. The entire conference was transcribed.

(8/27/12 Tr. 434-43.) During that conference, Justice Kohm advised the attorneys that Juror

Number 2 had mentioned to one of the court officers that he might have recognized himself in one

of the surveillance videos in evidence. (Id. at 439.) The judge brought the juror into chambers

and asked him to identify himself in the video. The juror stated that it was “possible” that he was



       2
           This act formed the basis of the jostling offense with which Petitioner was later charged.
                                                  3
captured in a video showing the front entrance of the Walgreens store. (Id. at 440.) The juror had

visited that particular Walgreens in the past, although he thought that he was in Florida when these

events took place. (Id.) Justice Kohm asked the juror whether his presence at the Walgreens

would “in any way prevent [him] from being fair and impartial in this case.” (Id.) The juror

answered, “No,” and explained that he remembered nothing about that day and did not recall

“seeing anybody.” (Id. at 440-41.) The judge repeated, “You wouldn’t let that interfere with your

being fair and impartial?”, to which the juror again responded, “No.” (Id. at 441.)

       Petitioner’s trial counsel then questioned the juror. The juror answered all of defense

counsel’s questions and stated that he had not discussed this matter with any of his fellow jurors.

(Id. at 441-42.) Petitioner’s counsel expressed reservations about the juror, stating that this was

“not good” for Petitioner and this would “sort of color” things. (Id.) But Petitioner’s counsel also

acknowledged that the juror’s answers were “fairly satisfactory” and that he thought the juror

“could be fair.” (Id. at 442.) Justice Kohm stated that the juror was still fit for service but offered

to excuse the juror if both sides consented. Defense counsel responded, “I guess there is not a

legal basis to remove him. [The juror] did say that he didn’t think he would be the victim of

crime.” (Id. at 443.)

       On January 17, 2013, the jury found Petitioner guilty of three counts of fourth-degree grand

larceny, two counts of fourth-degree possession of stolen property, four counts of petit larceny,

one count of third-degree identity theft, and one count of jostling. (Id. at 530-33.)

III.   Sentencing

       Petitioner’s sentencing hearing began on March 11, 2013.              The court heard from

Petitioner’s counsel and the prosecution to determine if Petitioner should be sentenced as a

persistent felony offender under New York Penal Law § 70.10. The court explained that the



                                                  4
government had the burden to prove Petitioner’s status as a persistent felony offender beyond a

reasonable doubt and could introduce evidence of Petitioner’s background and crimes to do so.

(Sentencing Tr., Dkt. 13-6, at 6-7.) The government and defense counsel disagreed over the

number of times Petitioner had been arrested and convicted. The hearing was continued until May

9, 2013.

        At the May 9, 2013 hearing, Petitioner’s counsel urged the court to impose a sentence more

lenient than 15 years to life, on the grounds that Petitioner was illiterate and had not completed

school, suffered from drug addiction, and had been mistakenly shot in the back by a police officer.

(Id. at 3.) The prosecutor asked the court to adjudicate Petitioner a persistent felony offender and

impose a lengthy sentence, on the grounds that Petitioner was a career criminal, had repeatedly

placed innocent people in harm’s way, and had victimized the weak and vulnerable, including the

victim in the case (Eisenstadt), who was blind and elderly. (Id. at 3-4.)

        Based on the evidence, the court found that Petitioner had been arrested 28 times, which

resulted in 19 felony convictions, all of which were relevant to whether Petitioner was a persistent

felony offender. The court also found that Petitioner had been arrested for three violent felonies,

including one involving firearms, and that the past charges against him included armed robbery,

weapons possession, grand larceny, the sale and possession of illegal drugs, and driving while

impaired. (Id. at 5-8.) The court then sentenced Petitioner as a persistent felony offender pursuant

to N.Y. Penal Law § 70.10 to the following terms, to be served concurrently: (1) an indeterminate

prison term of 15 years to life for each of the grand larceny and criminal possession of stolen

property convictions; and (2) a one-year jail term for each conviction for petit larceny, identity

theft, and jostling. (Id. at 11-12.)




                                                 5
IV.      Direct Appeal

         On September 4, 2014, Petitioner appealed his conviction and sentence to the Appellate

Division, Second Department. In his counseled brief, he raised the following claims: (1) he was

denied his state and federal constitutional rights to be present during the questioning of a juror who

thought he recognized himself in one of the prosecution’s surveillance videos; and (2) the

sentencing court abused its discretion in adjudicating him as a persistent felony offender and in

imposing a sentence of 15 years to life. (Dkt. 13-7, at 1-29.) On March 18, 2015, the Appellate

Division affirmed Petitioner’s judgment of conviction. People v. Peoples, 126 A.D.3d 919 (N.Y.

App. Div. 2015).

         The Court of Appeals denied Petitioner leave to appeal the denial on July 22, 2015. People

v. Peoples, 25 N.Y.3d 1205 (N.Y. 2015).

V.       Writ of Error Coram Nobis

      On November 10, 2016, while the instant habeas matter was stayed, Petitioner filed a pro se

coram nobis motion in the Appellate Division. (Dkt 13-7, at 87-95.) He argued that his appellate

counsel was ineffective for not raising four arguments on appeal: (1) the juror who thought he

recognized himself in the surveillance videos was an unsworn witness to Petitioner’s alleged

attempt to pick the pocket of a man wearing a pink shirt; (2) the prosecution failed to prove that

Petitioner stole Eisenstadt’s wallet; (3) uncharged crime evidence deprived Petitioner of a fair trial;

and (4) the prosecution violated Brady v. Maryland, 373 U.S. 83 (1963), by not disclosing the fact

that a detective had lost her paperwork for the interview she had conducted of the jostling victim

(Id. at 92.) On June 14, 2017, the Appellate Division denied the motion, finding that Petitioner

had failed to establish that he was deprived of the effective assistance of appellate counsel. People

v. Peoples, 151 A.D.3d 889 (N.Y. App. Div. 2017).



                                                  6
VI.    Instant Petition for Writ of Habeas Corpus

       Petitioner timely filed the instant habeas petition on December 6, 2015. (Dkt. 1.) The

Court stayed the proceedings on April 1, 2016 so Petitioner could file his petition for a writ of

error coram nobis. (4/1/16 docket entry.) The stay was lifted on May 15, 2017. (5/15/17 docket

entry.) Respondent filed its opposition on July 11, 2017. (Dkt. 13.)

                                    STANDARD OF REVIEW

       Section 2254 provides that a habeas corpus application must be denied unless the state

court’s adjudication on the merits “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States,” or “resulted in a decision that was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

“A state court adjudicates a petitioner’s federal constitutional claims on the merits when it (1)

disposes of the claim on the merits, and (2) reduces its disposition to judgment.” Norde v.

Keane, 294 F.3d 401, 410 (2d Cir. 2002) (internal quotation marks and citation omitted).

       “Clearly established federal law refers to the holdings, as opposed to the dicta, of the

Supreme Court’s decisions as of the time of the relevant state-court decision.” Howard v.

Walker, 406 F.3d 114, 122 (2d Cir. 2005) (internal quotation marks and citation omitted). A

decision is “contrary to” established federal law if it either “applies a rule that contradicts the

governing law set forth in” Supreme Court cases, or it “confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme Court] and nevertheless arrives at a result

different from [its] precedent.” Penry v. Johnson, 532 U.S. 782, 792 (2001) (citation omitted). A

decision is an “unreasonable application of” clearly established Supreme Court precedent if it

“correctly identifies the governing legal rule but applies it unreasonably to the facts of a particular



                                                  7
prisoner’s case.” Id. (citation omitted). The Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) establishes a deferential standard of review: “a federal habeas court may not

issue the writ simply because that court concludes in its independent judgment that the relevant

state-court decision applied clearly established federal law erroneously or incorrectly. Rather, that

application must also be unreasonable.” Gilchrist v. O’Keefe, 260 F.3d 87, 93 (2d Cir. 2001)

(quoting Williams v. Taylor, 529 U.S. 362, 411 (2000)). Thus, “a habeas court must determine

what arguments or theories supported or . . . could have supported[ ] the state court's decision; and

then it must ask whether it is possible fairminded jurists could disagree that those arguments or

theories are inconsistent with the holding in a prior decision of [the Supreme Court].” Harrington

v. Richter, 562 U.S. 86, 102 (2011). Finally, “if the federal claim was not adjudicated on the

merits, ‘AEDPA deference is not required, and conclusions of law and mixed findings of fact and

conclusions of law are reviewed de novo.’” Dolphy v. Mantello, 552 F.3d 236, 238 (2d Cir. 2009)

(quoting Spears v. Greiner, 459 F.3d 200, 203 (2d Cir. 2006)).

                                          DISCUSSION

       Petitioner challenges his conviction on the grounds that: (1) the court denied his right to be

present during a material stage of the trial, namely, a conference with a juror; (2) the court abused

its discretion in sentencing Petitioner as a persistent felony offender; and (3) he was denied

effective assistance of appellate counsel. The Court reviews each of these claims in turn.

I.     Right to Presence at Court Proceeding Claim

       Petitioner argues that he had a right to be present at the time the trial judge questioned Juror

Number Two. Petitioner asserts that had he been present at the interview, he “could have told his

attorney whether he remembered seeing [Juror Number Two] inside the store.” (Dkt. 13-7, at 19-

20.) Petitioner further argues that he “was in a better position than his attorney” to evaluate Juror



                                                  8
Number Two’s credibility and to “scrutinize [the juror’s] claims” that he remembered nothing

from that day and did not recall seeing anyone at the store. (Id.) This argument is without merit.

       The Due Process clause of the Fourteenth Amendment guarantees a criminal defendant

“the right to be present at any stage of the criminal proceeding that is critical to its outcome if his

presence would contribute to the fairness of the procedure.” Kentucky v. Stincer, 482 U.S. 730,

745 (1987). However, the right to be present is not absolute and the privilege of presence is not

guaranteed “when presence would be useless, or the benefit but a shadow.” Id. at 745. Moreover,

while a more expansive right to be present may apply under New York law, that broader right is

not applicable in a federal habeas proceeding, where it does not implicate the rights of the

defendant under the United States Constitution. See Rios v. Artuz, 07-CV-330 (NGG), 2007 WL

1958899, at *9 n.4 (E.D.N.Y. June 29, 2007).

       Here, the trial judge informed Petitioner’s counsel that Juror Number Two may have

recognized himself in one of the surveillance videos. The judge, the attorneys for both sides, and

the court reporter then met privately with the juror. Petitioner’s counsel consented to this

arrangement, was permitted to question the juror, and did not seek to have the juror excused

thereafter. Petitioner’s counsel acknowledged that the juror’s answers were “fairly satisfactory”

and that he thought the juror “could be fair.” (8/27/12 Tr. 442.) Under these circumstances, the

Court does not find that Petitioner’s constitutional right to be present during his criminal

proceedings was violated. The Court rejects Petitioner’s argument that he would have been able

to add something useful to the meeting, such as his evaluation of the juror’s “credibility.” See

United States v. Gagnon, 470 U.S. 522, 527 (1985) (holding that a defendant did not have the right

to attend a meeting with a juror and defense counsel because defendant “could have done nothing

had [he] been at the conference, nor would [he] have gained anything by attending”); Pellington



                                                  9
v. Greiner, 307 F. Supp. 2d 601, 607 (S.D.N.Y. 2004) (judge’s discussion with juror in presence

of counsel and court reporter regarding conduct of another juror did not violate habeas petitioner’s

constitutional right to be present); see also Gillespie v. Miller, No. 04-CV-0295 (LAP)(AJP), 2004

WL 1689735, at *17 (S.D.N.Y. July 29, 2004) (holding that habeas petitioner who was present

throughout the trial and “was only absent when his attorney made an additional objection to the

jury instructions to place it on the record for later appeal” was not absent during a “material” stage

of his trial) (citations omitted).3

        The Appellate Division ruled that Petitioner’s attendance at the meeting “could not have

had a substantial effect on his ability to defend the charges” and that Petitioner “could not have

made a valuable contribution.” Peoples, 120 A.D.3d at 920. The Court finds that this ruling and

the Appellate Division’s denial of Petitioner’s right-to-attend claim were reasonable applications

of clearly established federal law. See Kentucky, 482 U.S. at 745 (due process clause guarantees

defendant “right to be present at any stage of the criminal proceeding that is critical to its outcome

if his presence would contribute to the fairness of the procedure”). Accordingly, Petitioner’s claim

that his absence from the interview of Juror Number Two violated his right to due process does

not entitle him to habeas relief.

II.     Sentencing Claim

        Petitioner argues that the trial court abused its discretion in sentencing Petitioner as a

persistent felony offender. When Petitioner appealed his sentence in the state courts, he urged the




        3
          Even if Petitioner had recognized the juror, that fact would have been irrelevant, since it
was the juror’s recollection of seeing Petitioner, or lack thereof, that mattered. Furthermore, if, in
fact, Petitioner recalled seeing Juror Number Two in the store on the day in question, Petitioner
could have told his attorney at any time during the trial—though he apparently did not—and thus
Petitioner’s absence from the conference with the juror did not prejudice Petitioner or undermine
his right to be present during a material stage of the trial.
                                                 10
Appellate Division to exercise its discretionary authority to review factual questions and reduce

the length of his sentence in the interests of justice.

        In conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws or treaties of the United States. 28 U.S.C. § 2254(a). A habeas

petitioner’s challenge to the length of his prison term does not present a cognizable constitutional

issue if the sentence falls within the statutory range under state law. See Townsend v. Burke, 334

U.S. 736, 741 (1948) (“The [petitioner’s] sentence being within the limits set by the statute, its

severity would not be grounds for relief here even on direct review of the conviction, much less

on review of the state court's denial of habeas corpus.”); White v. Keane, 969 F.2d 1381, 1383 (2d

Cir. 1992) (“No federal constitutional issue is presented where, as here, the sentence is within the

range prescribed by state law.”). Petitioner, having been adjudicated as a persistent felony

offender4, was required to be sentenced to an indeterminate life term, with the minimum sentence

ranging from fifteen years to life in prison. See N.Y. Penal Law § 70.00(3)(a)(i). Since Petitioner

received the sentence prescribed by statute, his claim that his sentence was harsh and excessive

does not present a federal constitutional issue amenable to habeas review.

III.    Ineffectiveness of Appellate Counsel

        Petitioner filed a coram nobis motion alleging that his appellate counsel was ineffective

for not raising four claims that Petitioner deemed meritorious: (1) the juror who thought he

recognized himself in the surveillance videos was an unsworn witness to Petitioner’s alleged

attempt to pick the pocket of a man wearing a pink shirt; (2) the prosecution failed to prove that

Petitioner stole Eisenstadt’s wallet; (3) uncharged crime evidence deprived Petitioner of a fair trial;



        4
         Petitioner does not dispute the fact of his 19 felony convictions, including three violent
felony convictions, upon which his persistent offender status is based. Nor can he, since his
criminal record clearly establishes these facts.
                                                   11
and (4) the prosecution committed a Brady violation by not disclosing the fact that a detective had

lost her paperwork for the interview she had conducted of the jostling victim. (Dkt. 13-7, at 92.)

The Appellate Division denied the application, stating simply that “[t]he appellant has failed to

establish that he was denied the effective assistance of appellate counsel.” Peoples, 151 A.D.3d

at 889. Even though Petitioner may not have completely exhausted his claim by seeking leave to

appeal the denial to the New York Court of Appeals, the Court will address the merits of

Petitioner’s ineffective assistance claim. See 28 U.S.C. § 2254(b)(2) (“An application for a writ

of habeas corpus may be denied on the merits, notwithstanding the failure of the applicant to

exhaust the remedies available in the courts of the State.”).

       Under Strickland v. Washington, in order to demonstrate ineffective assistance of counsel

in violation of the Sixth Amendment, a petitioner must show that (1) his counsel’s representation

“fell below an objective standard of reasonableness,” and (2) “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Chrysler v. Guiney, 806 F.3d 104, 117 (2d Cir. 2015) (quoting Strickland v.

Washington, 466 U.S. 668, 688, 694 (1984)). “A court considering a claim of ineffective

assistance must apply a ‘strong presumption’ that counsel’s representation was within the ‘wide

range’ of reasonable professional assistance.” Strickland, 466 U.S. at 689. “[A] petitioner may

establish constitutionally inadequate performance of appellate counsel if he shows that counsel

omitted significant and obvious issues while pursuing issues that were clearly and significantly

weaker.” Lynch v. Dolce, 789 F.3d 303, 311 (2d Cir. 2015) (quoting Mayo v. Henderson, 13 F.3d

528, 533 (2d Cir. 1994)); Guiney, 806 F.3d at 123 (explaining that “appellate counsel need not

raise every colorable claim on behalf of a client [to be effective]”).




                                                 12
       Petitioner’s claims fail both prongs of Strickland. First, there is no indication that the

representation provided by Petitioner’s appellate counsel “fell below an objective standard of

reasonableness.” Strickland, 466 U.S. at 688. Petitioner’s appellate counsel, Dina Zloczower,

filed a 25-page brief on Petitioner’s behalf, raising two arguments: (1) whether Petitioner was

deprived of the right to be present when the court questioned Juror Number Two; and (2) whether

the sentencing court abused its discretion in finding him to be a persistent felony offender. (Dkt.

13-7, at 1-29.) The Court finds that the arguments made by attorney Zloczower on appeal were

sound and well-supported. Even though the Appellate Division ultimately rejected her argument,

that decision was no reflection on the quality of Zloczower’s representation. The Appellate

Division considered and discussed the merits of both claims in its decision. Peoples, 126 A.D.3d

at 920-21. Following the Appellate Division’s denial, Zloczower supplemented her brief with a

7-page letter supporting Petitioner’s leave application to the Court of Appeals, asking that court to

re-examine the sentencing, as well as the issue of whether the persistent offender regime was

contrary to the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466 (2000). (Dkt.

13-7, at 76-77.) There is no indication that Zloczower omitted “significant and obvious issues”

from her appellate brief or provided anything less than competent counsel to Petitioner. Lynch,

789 F.3d at 311. Though Petitioner suggests that Zloczower should have made additional

arguments—i.e., the ones Petitioner raised pro se in his coram nobis petition—the Appellate

Division’s rejection of those arguments amply disproves Petitioner’s suggestion. See Jones v.

Barnes, 463 U.S. 745, 751–52 (1983) (“Experienced advocates since time beyond memory have

emphasized the importance of winnowing out weaker arguments on appeal and focusing on one

central issue if possible, or at most on a few key issues.”).




                                                  13
        Second, there is no “reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Guiney, 806 F.3d at 117. Petitioner raises

four claims, none of which would have succeeded on appeal. Petitioner’s first claim, that the juror

who thought he recognized himself in a surveillance video was an unsworn witness to Petitioner’s

alleged attempt to pick the pocket of a man wearing a pink shirt, confuses two videos—one taken

outside of Walgreens and one taken outside of the Optimum store. The video where one of the

jurors thought he recognized himself was from Walgreens. The video where Petitioner jostled the

man in the pink shirt, in an attempt to pick the man’s pocket, was taken outside of the Optimum

store. Petitioner’s appellate counsel noted this distinction in her appellate brief. (Dkt. 13-7, at

124-125.)

        Petitioner’s second claim, i.e., that the evidence was insufficient to prove that he stole

Eisenstadt’s wallet, was unpreserved for appellate review. See People v. Gray, 86 N.Y.2d 10, 18-

19 (1995) (holding that the issue of evidentiary sufficiency must be preserved for appellate

review).5 But even if Petitioner had preserved this claim, Petitioner fails to meet the “very heavy

burden” he bears in challenging the legal sufficiency of his state criminal conviction. Einaugler

v. Supreme Court of the State of N.Y., 109 F.3d 836, 840 (2d Cir. 1997). “[A] federal court may

not overturn a state court decision rejecting a sufficiency of the evidence challenge simply because

the federal court disagrees with the state court.” Cavazos v. Smith, 132 S. Ct. 2, 4 (2011). Rather,




        5
          Under New York's “contemporaneous objection” rule, a party seeking to preserve a claim
of error at trial must lodge a protest to the objectionable ruling “at the time of such ruling . . . or at
any subsequent time when the [trial] court had an opportunity of effectively changing the same.”
Gray, 86 N.Y.2d at 19–20. “A general objection is not sufficient, because, as New York’s highest
courts uniformly instruct, to preserve a claim, a defendant must specifically focus on the alleged
error.” Whitley v. Ercole, 642 F.3d 278, 286 (2d Cir. 2011) (citation and internal quotation marks
omitted). Here, there is no indication that Petitioner’s counsel made such a specific objection to
preserve this claim for appeal.
                                                   14
a state court decision rejecting a sufficiency challenge may be overturned on federal habeas review

only upon finding that the “decision was objectively unreasonable.” Id. (quotation marks and

citation omitted).

       Here, Petitioner was convicted of multiple crimes relating to the theft of Eisenstadt’s

wallet, the most serious of which was grand larceny in the fourth degree. “[A] person is guilty of

grand larceny in the fourth degree when he steals property and when . . . the property consists of a

credit card or debit card.” N.Y. Penal Law § 155.30. The government satisfied these elements

with its presentation of evidence at trial, which included the surveillance videos and numerous

witnesses, such as Latisha Richardson, who testified, inter alia, that Petitioner set out that day to

pick-pocket people, that Petitioner entered the subway at the same time as Eisenstadt, that

Petitioner emerged from the subway shortly thereafter with a wallet, that Petitioner distributed

credit cards belonging to Eisenstadt to Richardson and Kenny, and that unauthorized purchases

were made with those credit cards. The Court finds that this evidence was sufficient to support

the jury’s verdict finding Petitioner guilty of all counts of conviction, and any argument to the

contrary on appeal would have been unsuccessful.6



       6
         Petitioner was also convicted under N.Y. Penal Law § 165.45 (“A person is guilty of
criminal possession of stolen property in the fourth degree when he knowingly possesses stolen
property, with intent to benefit himself or a person other than an owner thereof or to impede the
recovery by an owner thereof, and when . . . the property consists of a credit card, debit card or
public benefit card”), N.Y. Penal Law § 155.25 (“A person is guilty of petit larceny when he steals
property”), N.Y. Penal Law § 190.78 (“A person is guilty of identity theft in the third degree when
he or she knowingly and with intent to defraud assumes the identity of another person by
presenting himself or herself as that other person, or by acting as that other person or by using
personal identifying information of that other person, and thereby: 1. obtains goods, money,
property or services or uses credit in the name of such other person or causes financial loss to such
person or to another person or persons; or 2. commits a class A misdemeanor or higher level
crime”), and N.Y. Penal Law § 165.25 (“A person is guilty of jostling when, in a public place, he
intentionally and unnecessarily: 1. places his hand in the proximity of a person’s pocket or
handbag; or 2. jostles or crowds another person at a time when a third person’s hand is in the
proximity of such person’s pocket or handbag”).
                                                 15
         Petitioner’s third claim, i.e., that uncharged evidence relating to Petitioner’s attempted

pickpocketing of the man in the pink shirt deprived Petitioner of a fair trial, also fails. Petitioner’s

claim is erroneous because he was charged with the crime of jostling the man in the pink shirt; the

evidence that he alleges was “uncharged” was used to convict him on that count. His counsel

therefore could not have successfully argued that this “uncharged crime” evidence deprived him

of a fair trial.

         Petitioner’s fourth argument is that the government violated Brady by not disclosing the

fact that a detective lost her paperwork documenting the interview she conducted with the jostling

victim. (Dkt. 13-7, at 92.). The prosecution in a criminal matter has a constitutional obligation to

disclose exculpatory evidence to the defendant. See Brady, 373 U.S. at 83. To establish a Brady

violation, the evidence at issue must be favorable to the accused, either because it is exculpatory,

or because it is impeaching; the evidence must have been suppressed by the State, either willfully

or inadvertently; and prejudice must have ensued. Strickler v. Greene, 527 U.S. 263, 281–82

(1999). Exculpatory evidence is considered material “if there is a reasonable probability that, had

the evidence been disclosed to the defense, the result of the proceeding would have been different.”

Id. at 280. Non-disclosure merits relief only if the government’s failure “undermines confidence

in the outcome of the trial.” Kyles v. Whitly, 514 U.S. 419, 434 (1995) (quotation marks and

citation omitted).

         Here, Petitioner’s argument fails because there is no evidence that the lost material—the

detective’s interview notes, which included the jostling victim’s name and address—was

exculpatory in any way. In fact, Petitioner’s appellate counsel acknowledged the same in her brief.

(Dkt 13-7, at 125.) Nor is there any evidence that the prosecution failed to disclose the loss of the

notes or the victim’s contact information. Indeed, at trial, the court instructed the jurors that the



                                                  16
government’s failure to call the jostling victim as a witness “permits, but does not require, an

inference that had he been called, this testimony would not have supported the People’s position

on [the jostling] issue.” (Tr. 484.) This instruction indicates that the defense knew prior to trial

about the lost contact information for the jostling victim and had raised the issue with the trial

judge. Furthermore, the instruction given by the judge cured any potential prejudice to Petitioner

from not having the victim’s contact information. Petitioner offers no evidence to show that he

suffered any prejudice from the government’s loss of the paperwork. Thus, Petitioner’s Brady

argument would have been unsuccessful on appeal and his attorney was not ineffective for not

raising it. Jones, 463 U.S. at 754 (“For judges to second-guess reasonable professional judgments

and impose on appointed counsel a duty to raise every ‘colorable’ claim suggested by a client

would disserve the . . . goal of vigorous and effective advocacy.”). Rather, the record demonstrates

that the legal services provided by Petitioner’s appellate counsel were well within the “wide range

of reasonable professional assistance.” Strickland, 466 U.S. at 694.

IV.    AEDPA Deference

       Because the Court has rejected all of Petitioner’s claims de novo, it further finds that the

state court’s rejection of some of the same claims was not an “unreasonable application of[] clearly

established Federal law,” or an “unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                         CONCLUSION

       For the reasons set forth above, the petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is denied. Peoples is denied a certificate of appealability, as he has failed to make

a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see

Middleton v. Attys. Gen., 396 F.3d 207, 209 (2d Cir. 2005) (denying certificate of appealability



                                                17
where petitioner has not shown that “reasonable jurists could debate whether the petition should

have been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further”) (internal quotation marks and citation omitted). Additionally,

the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not

be taken in good faith, and, therefore, in forma pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is respectfully

requested to enter judgment and close this case accordingly.



                                                     SO ORDERED.



                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge


Dated: November 29, 2018
       Brooklyn, New York




                                                18
